Title: To Benjamin Franklin from James Parker, 27 August 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Nyork, Aug 27. 1767
Tho’ it is but 4 Days since I wrote per Packet, yet this Opportunity offering I send again, with this Day’s Paper, tho’ there is Nothing of Importance in it: Nor any Thing of private Intelligence, than that we are much as we were: nor have I had Time since my last to see about any Thing wrote about in my last: but as the Packet is to go next Monday I shall try to effect it; if not, must Stay till the next but I will if I can; One of my best Prentices has been sick about a Fortnight, and it harrasses me to mind the Work, with the Loss of a Hand as it were but he is upon mending now, tho’ not able to work yet. I heard yesterday from Philadelphia—all well—We send our humble Respects, and remain in Haste Your most obliged Servant
James Parker
  Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Capt. Haight
Endorsed: B: Franklin Esqr No: 17
